                                                                                                                 SN0
          Case 1:18-mj-02576-BPG Document 3 Filed 10/03/18
                                                       - __ Page
                                                             FIlED1 of 9                             ENTERED    ~/18llJ
                                                                        --_lOGGED __                 REC(lVED

                                                                                  c.::r   0;3 2018
                       IN THE UNITED STATES DISTRICT COURT      I,TG'<T!"10P.E
                          FOR THE DISTRICT OF MARYLAND BY CL5,~~ .ICT0
                                                                   o.Di,TR:CTCOURT
                                                                         "oARYLAND
                                                                                                       EPUTY

 IN THE MATTER OF THE SEARCH OF
 SIX CELL PHONES IN THE FEDERAL
 BUREAU     OF   INVESTIGATION'S                    Case No.                                     _
 POSSESSION   AT           ITS    BALTIMORE
 FIELD OFFICE


         AFFIDAVIT IN SUPPORT OF A SEARCH AND SEIZURE WARRANT

       Your Affiant, Erik Bass, being duly sworn, hereby deposes and states as follows:

                                           Introduction

        I.     Your Affiant makes this Affidavit in support of an application under Federal Rule

of Criminal Procedure 41 for a search warrant authorizing the examination                 of six cellular

telephones as fully described in Attachment A (collectively referred to as the "SUBJECT CELL

PHONES"}-which       are in the Federal Bureau ofInvestigation's   possession at its Baltimore Field

Office, and the extraction of electronically stored information identified in Attachment B from the

SUBJECT CELL PHONES,

        2.     Your Affiant submits that probable cause exists to believe that Davien Major

EWING aIkIa Fat Boy ("EWING"), Jamal DUNN aIkIa Greeny a/k/a Greenie ("DUNN"), and

Michael LAMBIRTH aIkIa Big Mike CLAMBIRTH") have used the SUBJECT CELL PHONES

in furtherance of drug trafficking activities in violation of 21 U ,S,c.   S   846, and the SUBJECT

CELL PHONES contain fruits and evidence of conspiracy to distribute and possess with the intent

to distribute controlled substances in violation of21 U.S,C.   S 846.
                                      Affiant's Background

        3.     Your Affiant is a law enforcement officer within the meaning of 18 U,S.c.                 S
2510(7), that is, an officer of the United States who is empowered by the law to conduct
              Case 1:18-mj-02576-BPG Document 3 Filed 10/03/18 Page 2 of 9



investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C.     S 2516.
         4.      Your Affiant has been a Special Agent with Federal Bureau of Investigation

("FBI") since July 2011, and is currently assigned to the Baltimore Division's Safe Streets Task

Force responsible for investigating violent gangs.        Prior to your Affiant's assignment in the

Baltimore Division, he was assigned to the San Juan Division, Caribbean Corridor Strike Force

("CCSF") responsible for investigating transnational organized crime in the District of Puerto

Rico.   Prior to being assigned to the CCSF, your Affiant was assigned to the Santa Clara County

Violent Gang Task Force ("SCCVGTF"), San Francisco Division, San Jose Resident Agency.

While at the SCCVGTF, your Affiant investigated violent and reactive crimes involving Hispanic

gangs, Mexican Drug Trafficking Organizations, and Asian organized crime in the Northern

District of California.

         5.      As an FBI Special Agent, your Affiant has participated in numerous investigations

of drug trafficking during which he conducted or participated in surveillance of drug dealers and

others involved in drug trafficking; applied for search warrants, arrest warrants, and Title III wire

intercepts; executed search warrants; seized evidence related to drug trafficking, including

substantial    quantities   of narcotics   and drug paraphernalia;   and debriefed    informants   and

cooperating witnesses.        In addition" your Affiant has interviewed drug dealers, users, and

confidential informants, and among the topics covered during those interviews are the lifestyle,

appearance, and habits of drug dealers and users. Moreover, your Affiant has reviewed taped

conversations, documents, and other records relating to drug trafficking and money laundering.

         6.       Based on your Affiant's training, knowledge, and experience, your Amant has

become familiar with the following:(l)       the manner in which drug traffickers (a) transport, store,

and distribute drugs, and (b) collect, keep, and conceal the proceeds of their illegal activities; and



                                                    2
           Case 1:18-mj-02576-BPG Document 3 Filed 10/03/18 Page 3 of 9



(2) the ways in which drug traffickers use cellular telephones, cellular telephone technology, coded

communications or slang during telephone conversations, false or fictitious identities, and other

means to facilitate their illegal activities and thwart law enforcement investigations.

         7.       Prior to being an FBI Special Agent, your Affiant worked as an officer for

approximately two (2) years with the North Port (Florida) Police Department and five (5) years

with the Sarasota (Florida) Police Department.          In those positions, he conducted uniform

neighborhood patrol, responded to calls for service, and made misdemeanor and felony arrests.

However, while at the Sarasota Police Department, your Affiant also conducted surveillance,

undercover, and/or decoy operations during fugitive, narcotics, and gang investigations.

         8.       Your Affiant also received formal training in narcotics and dangerous drug

investigations,    current drug trends, airport narcotics    investigations,   clandestine   laboratory

investigations, and gang investigations.   Your Affiant earned a Bachelor of Science in Criminal

Justice from Appalachian State University.

         9.       As a result of your Affiant's training and experience, your Affiant has become

familiar with (1) the manner in which drug traffickers transport, store, and distribute drugs; (2)

their possession and use of firearms in connection with drug trafficking; (3) the manner in which

drug traffickers store and conceal drug proceeds.

         10.      Specifically, based on your Affiant's knowledge, training, and experience, your

Affiant learned that persons involved in illegal drug distribution commonly do the following:

               a.      Conceal records of their illicit activities in places where they can readily
access them, such as their residences, vehicles, or safety deposit boxes or on their person. Those
records take various forms that include, but are not limited to, notes in code, deposit slips, wired
money transactions, savings pass books, hidden bank accounts, various forms of commercial
paper, documents containing identifying data on co-conspirators, notebooks, ledgers, commercial
and private travel receipts (i.e. rental receipts, airline, bus, or train tickets), money orders, and
other papers relating to the purchase, transportation, sale, storage, and distribution of controlled
dangerous substances. Due to the advancement in technology, drug traffickers may use computers


                                                    3
             Case 1:18-mj-02576-BPG Document 3 Filed 10/03/18 Page 4 of 9



and other electronic storage media, including smart phones, to store the records listed above.

                 b.      Maintain addresses, telephone numbers and books, or papers that reflect
names, addresses, and/or telephone numbers for their associates in their illegal organization. Drug
traffickers often use cellular telephones, pagers, and other electronic communication devices to
facilitate drug transactions.

                c.      Take, or cause to be taken, photos of themselves, their associates, their
property, and illegal contraband. Drug traffickers usually maintain these photos in their residence,
vehicles, or electronic devices or on their person.

                                          Probable Cause

       II.      The facts set forth in this section of the Affidavit are based upon your Affiant's (I)

personal knowledge, (2) review of documents and other evidence, and (3) conversations with law

enforcement officers and other individuals who have personal knowledge of the events and

circumstances described as well as (4) information that your Affiant gained through training and

experience. Because your Affiant submitted this Affidavit for the limited purpose of establishing

probable cause for the requested warrant, he has not included every detail of this investigation.

Rather, your Affiant has included only those facts that are sufficient to support a probable cause

finding for the issuance of the requested warrants.

         12.     On July 31, 2018, a federal grand jury in the District of Maryland indicted Davien

Major EWING aIkIa Fat Boy ("EWING"), Jamal DUNN aIkIa Greeny aIkIa Greenie ("DUNN"),

and Michael LAMBIRTH aIkIa Big Mike for conspiracy to distribute and possess with the intent

to distribute heroin, fentanyl, cocaine base, and marihuana in violation of 21 U.S.C.           S   846.

Additionally, the grand jury also indicted DUNN on one possession with the intent to distribute

heroin and fentanyl conn!'

         13.     On July 31, 2018, Magistrate Judge J. Mark Coulson issued arrest warrants for

EWING, DUNN and LAMBIRTH.

         14.     On August 10, 2018, Magistrate Judge Beth P. Gesner issued two warrants--one,


                                                   4
          Case 1:18-mj-02576-BPG Document 3 Filed 10/03/18 Page 5 of 9



requiring Sprint to produce real-time location information about EWING's cell phone; and two,

authorizing law enforcement to use a cell-site simulator on the same. Law enforcement requested

those warrants to assist in locating EWING for the purpose of arresting him.

        IS.    On August IS, 2018, Magistrate Judge A. David Copperthite issued two warrants-

one, requiring Verizon to produce real-time location information about LAMBIRTH's cell phone;

and two, authorizing law enforcement to use a cell-site simulator on the same. Law enforcement

requested those warrants to assist in locating LAMBIRTH for the purpose of arresting him.

        16.    On September 10, 2018, Sprint provided law enforcement with real-time location

information placing EWING's cellular telephone assigned call number 443-414-3468 in the area

near 1000 Richnor Avenue in Baltimore, Maryland.      Through additional investigative measures,

law enforcement discovered that 1008 Richnor Avenue, Baltimore, Maryland 21212 (hereinafter

referred to as the "SUBJECT LOCATION I") is the residence of EWING'S child's mother.

        17.    On the same day, EWING's girlfriend signed a consent to search form. Inside of

SUBJECT LOCATION I, law enforcement found and seized a white, grey, and black I-Phone

with a cracked screen as fully described in Attachment A (hereinafter referred to as "SUBJECT

CELL PHONE I") and a Verizon LG cellular telephone as fully described in Attachment A

(hereinafter referred to as the "SUBJECT CELL PHONE 2"). EWING's girlfriend and EWING

told investigators that SUBJECT CELL PHONES I and 2 belonged to EWING.

        18.    On September 11,2018, shortly before law enforcement executed LAMBIRTH's

arrest warrant, Verizon provided law enforcement with real-time location information placing

LAMBIRTH's cellular telephone assigned call number 443-934-6307 in an area of Landsdowne,

Maryland. Through additional investigative measures, law enforcement discovered that 2 Silerton

Road, Apartment 2A, Lansdowne, Maryland 21227 (hereinafter referred to as the "SUBJECT



                                                5
             Case 1:18-mj-02576-BPG Document 3 Filed 10/03/18 Page 6 of 9



LOCATION 2") is LAMBIRTH's girlfriend's residence.

          19.      Inside of SUBJECT LOCATION 2, law enforcement found a grey and black 1-

Phone as fully described in Attachment A (hereinafter referred to as the "SUBJECT CELL

PHONE 3") and a black Verizon Samsung flip phone as fully described in Attachment A

(hereinafter referred to as "SUBJECT CELL PHONE 4") in 2 Silerton Road, Apartment 2A,

Lansdowne, MD (hereinafter referred to as the "SUBJECT LOCATION 2").                LAMBIRTH's

girlfriend told investigators that SUBJECT CELL PHONES 3 and 4 belonged to LAMBIRTH.

          20.      On September 13, 2018, law enforcement found and seized a black and grey 1-

Phone SE as fully described in Attachment A (hereinafter referred to as the "SUBJECT CELL

PHONE 5") and a black I-phone with no exterior markings or identification numbers as fully

described in Attachment A (hereinafter referred to as the "SUBJECT CELL PHONE 6") based on

search of DUNN's person incident to arrest.

                           Manner of Execution for the Request Warrant

         2 I.      Because the requested warrant seeks only permission to examine the SUBJECT

CELL PHONES already in the FBI's possession, the execution of the requested warrant does not

involve the physical intrusion onto a premise.    Consequently, your Affiant submits that there is

reasonable cause for the Court to authorize execution of the requested warrant at any time in the

day or night.

                                             Conclusion

          22.      Based on the information set forth in this Affidavit, your Affiant submits that

probable cause exists to believe that (a) EWING has used SUBJECT CELL PHONES 1 and 2 in

furtherance of drug trafficking activities in violation of21 U.S.C.   S 846; (b) LAMBIRTH   has used

SUBJECT CELL PHONES 3 and 4 in furtherance of drug trafficking activities in violation of 21

U.S.C.   S      846; DUNN has used SUBJECT CELL PHONES 5 and 6 in furtherance of drug

                                                  6
          Case 1:18-mj-02576-BPG Document 3 Filed 10/03/18 Page 7 of 9
                                                                  18 - 2 576 BPG
trafficking activities in violation of 21 U.S.c.   S   846; and (d) the SUBJECT CELL PHONES

contain fruits, evidence, and instrumentalities of conspiracy to distribute and possess with the

intent to distribute controlled substances in violation of21 U.S.C.   S 846.


                                              Erik Bass
                                                       ~a
                                              Special Agent
                                              Federal Bureau of Investigation

                                                           -Ii-
               Sworn and subscribed before me this /     rlay of September, 2018

                                              yt~;diA                    <kJlagber
                                              United States Magistrate Judge




                                                   7
                                                     18-257
         Case 1:18-mj-02576-BPG Document 3 Filed 10/03/18    BPG
                                                          Page 8 of 9
                                                                                 6

                        Attachment A: SUBJECT CELL PHONES


     The property to be searched is described as follows:

      ITEM                   DESCRIPTION            SEIZURE
                                                    LOCATION
      SUBJECT CELL           Black and grey I-Phone 1008 Richnor Ave,
      PHONE I                with cracked screen,   Baltimore, Maryland
                             Model No. A1586. FCC 21212 (hereinafter
                                                    referred to as the
                             Id                     "SUBJECT LOCATION
                             No. BCG-E2816A         I") on the living room
                                                    floor next to couch
      SUBJECT CELL           Black Verizon LG       SUBJECT LOCATION I
      PHONE 2                cellular telephone,    on  the kitchen counter
                             Model No. LG-
                             VS4l5PP, SIN:
                             511CQRN1347790

      SUBJECT CELL           White, grey, and black2 Silerton Road,
      PHONE 3                 -Phone, Model No.    Apartment 2A,
                             A1549, FCC ID: BCG-   Lansdowne, MD
                                                   (hereinafter referred to as
                             E28l6A,IMEI:           he "SUBJECT
                             354406064675193       LOCATION 2") on the
                                                   living: room table
      SUBJECT CELL           Black Verizon Samsung SUBJECT LOCATION 2
      PHONE 4                flip phone, Model No. on the window sill behind
                             SM-B311 V, FCC ID:    the couch
                             A3LSMB311V

      SUBJECT CELL           Grey and black I-Phone Jamal DUNN's person
      PHONE 5                SE, Model No. A1662,
                             FCC ID: BCG-E2945A,
                             IMEI:
                             356602081561196

      SUBJECT CELL           Black I-phone with no      Jamal DUNN's person
      PHONE 6                exterior markings or
                             identification numbers


       SUBJECT CELL PHONES I to 6 (hereinafter referred to as ("SUBJECT CELL

PHONES")) are in the Federal Bureau ofInvestigation's       possession at its Baltimore District

Office located at 2600 Lord Baltimore Drive, Baltimore, Maryland 21244.
             Case 1:18-mj-02576-BPG Document 3 Filed 10/03/18 Page 9 of 9
                                                   18-2576SPG

             Attachment B: Items To be Seized From the SUBJECT CELL PHONES

       This warrant authorizes the search and seizure of records contained within the cellular

telephones described in Attachment A that relate to violations of 21 U .S.C.      S   846 by Davien

EWING alk/a Fat Boy, Jamal DUNN a/k/a Greeny alk/a Greenie, and Michael LAMBIRTH alk/a

Big Mike and their known and unknown co-conspirators,           including, but not limited to the

following:

        a.Images;
        b.videos;
        c.records of incoming and outgoing voice communications;
        d.records of incoming and outgoing text messages;
        e.the content of incoming and outgoing text messages:
        e.voicemails;
        f.e-mails;
        g.voice recordings;
        h.contact lists;
       I. data from third-party applications (including social media applications like Facebook
          and Instagram and messaging programs like WhatsApp and Snapchat);
       J. location data;
       k. browser history;
       l. bank records, checks, credit card bills, account information, and other financial records;
          and
       m. evidence of user attribution showing who used, owned, or controlled the SUBJECT
          CELL PHONES, such as logs, Internet protocol ('TP"') addresses, registry entries,
          configuration files, phonebooks, saved usernames and passwords, documents, user
          profiles, chats, and instant messaging logs.

       As used above, the term "records" includes all of the foregoing items of evidence in
whatever form and by whatever means they may have been created or stored.




                                                 2
